 Case 1:21-cv-01693-NLH-AMD Document 1 Filed 02/02/21 Page 1 of 4 PageID: 1




MARSHALL DENNEHEY WARNER
COLEMAN & GOGGIN
BY: Jonathan D. Weiss, Esquire
ID No.: 030501996
620 Freedom Business Center, Suite 300
King of Prussia, PA 19406

1500 Midlantic Drive, Suite 200
Mt. Laurel, NJ 08054
Office: (484) 754-7104
Email: jdweiss@mdwcg.com
Attorney for American Forest Products, LLC d/b/a Tulnoy Lumber


                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY
                                 (Camden Vicinage)

BARBARA SNIDER, Individually and as the         C.A. NO.
Administratrix for the ESTATE OF EDWARD
SNIDER

                     Plaintiff

           v.

AMERICAN FOREST PRODUCTS, LLC and
TULNOY LUMBER and JOHN DOE 1-5 and JOHN
DOE ENTITIES (6-10)

                      Defendants




                                   NOTICE OF REMOVAL

       Defendant, American Forest Products, LLC, d/b/a Tulnoy Lumber, by and through its

attorneys, Marshall Dennehey Warner Coleman & Goggin, hereby gives notice to the Court,

pursuant to 28 U.S.C.§1446(b), of the removal of this action which has been pending in the

Superior Court of New Jersey, Law Division, Camden County under Docket No. CAM-L-00009-

21 (“the State Action”). The removal to this Court, Camden Vicinage, is proper for the reasons

set forth below:
 Case 1:21-cv-01693-NLH-AMD Document 1 Filed 02/02/21 Page 2 of 4 PageID: 2




       1.      The Plaintiff, Barbara Snider, Individually and as the Administratrix for the Estate

of Edward Snider (Plaintiff’s decedent), has commenced this civil action against the Defendant,

American Forest Products, LLC, d/b/a Tulnoy Lumber. The action arises out of a fatal motor

vehicle accident involving Plaintiff’s decedent, which occurred on the evening of August 31,

2020, at around 9:30 p.m. in South Brunswick Township, New Jersey. See ¶8 of Complaint,

attached hereto as Exhibit “1”.

       2.      According to the Complaint, Plaintiff’s decedent, while operating a tractor trailer

had “[f]or some unknown reason…drifted into the opposite lane of traffic and struck a parked

flatbed trailer owned by the Defendants.” See Exhibit 1, ¶9. The Complaint alleges that the

accident occurred due to Defendant’s alleged negligence. See Count I of Exhibit 1

       3.      Plaintiff filed her Complaint in the Superior Court of New Jersey, Law Division,

Camden County, on January 4, 2021, bearing Docket No. CAM-L-0009-21. See Exhibit 1; see

also trial court dockets attached hereto as Exhibit “2”.

       4.      This notice of removal is being filed pursuant to 28 U.S.C. Section 1332 based

upon diversity of citizenship.

       5.      Complete diversity of citizenship exists between the parties because:

               (a)     The Plaintiff is a New Jersey resident. The address listed for Plaintiff in
                       the Complaint is in Browns Mills, New Jersey. See Exhibit 1.

               (b)     The defendant, American Forest Products, LLC, d/b/a Tulnoy Lumber
                       (“AFP”) is citizen of the state of New York. AFP is a limited liability
                       company organized and existing pursuant to the laws of New York. The
                       address listed for AFP in Complaint is in the Bronx, New York, which is
                       where its corporate headquarters are located. See Exhibit 1; see also
                       Certification of Steven Tulchin, attached hereto as Exhibit “3”.

       6.       Although the Complaint also names Tulnoy Lumber as a separate Defendant

(with a Dayton, New Jersey address), Tulnoy Lumber is not a separate entity. It is simply a



                                                 -2-
 Case 1:21-cv-01693-NLH-AMD Document 1 Filed 02/02/21 Page 3 of 4 PageID: 3




“d/b/a” designation. In actuality, there is only one defendant: American Forest Products, LLC,

d/b/a/ Tulnoy Lumber. See Exhibit 3.

       7.      The amount in controversy is above $75,000.

       8.      As such, jurisdiction exists in the United States District Court for the District of

New Jersey, Camden Vicinage, because the diversity requirements have been met and because

the alleged accident occurred in Dayton, Jersey. See Exhibit 1, ¶5.

       9.      This Notice of Removal is timely within the meaning of 28 U.S.C. Sections 1332

and 1446(b) because it has been filed within thirty (30) days after receipt of the Summons and

Complaint by Defendant.

       10.     A copy of the Notice of Removal is being filed simultaneously with the Superior

Court of New Jersey, Law Division, Camden County in accordance with 28 U.S.C. §1446(d).

       11.     Copies of all process, pleadings and Orders served upon the Defendant by the

Plaintiff are attached to this Notice of Removal as part of Exhibit 1.

       WHEREFORE, the Defendant, American Forest Products, LLC, d/b/a Tulnoy Lumber

respectfully gives notice to this Court of the removal of the State Action in the Superior Court of

New Jersey, Law Division, Camden County, to the United States District Court for the District of

New Jersey, Camden Vicinage.




                                      MARSHALL DENNEHEY WARNER
                                      COLEMAN & GOGGIN

                                                 -3-
 Case 1:21-cv-01693-NLH-AMD Document 1 Filed 02/02/21 Page 4 of 4 PageID: 4




                         By:
                               Jonathan D. Weiss, Esquire
                               Attorneys for Defendant,
                               American Forest Products, LLC d/b/a Tulnoy Lumber


DATE: February 2, 2021




                                        -4-
